Exhibit 10.1

 

 

INDEMNIFICATION AGREEMENT

 

INDEMNIFICATION AGREEMENT (this “Agreement”) dated as of July [___], 2016 by and
between Sucampo Pharmaceuticals, Inc. (the “Company”), a Delaware corporation,
and [___________](“Indemnitee”):

 

WHEREAS, competent persons are reluctant to serve a corporation as an officer or
in another capacity unless they are provided with adequate protection through
insurance or adequate indemnification against inordinate risks of claims and
actions against them arising out of their service to and activities on behalf of
corporations;

 

WHEREAS, the Board of Directors of the Company has determined that the ability
to attract and retain such persons is in the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future; and

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified; and

 

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified;

 

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth below and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

 

1.                  Definitions. For purposes of this Agreement the following
terms shall have the meanings set forth below:

 

(a)                “Board” shall mean the Board of Directors of the Company.

 

(b)               “Change of Control” shall mean any of the following events:

 

(i)                 Unless approved by the affirmative vote of at least
two-thirds of those members of the Board who are in office immediately prior to
the event(s) and who are not employees of the Company:

 

(A)             the merger or consolidation of the Company with, or the sale of
all or substantially all of the assets of the Company to, any person or entity
or group of associated persons or entities; or

 

(B)              the acquisition of direct or indirect beneficial ownership in
the aggregate of securities of the Company representing twenty percent (20%) or
more of the total combined voting power of the Company’s then issued and
outstanding securities by any person or entity, or group of associated persons
or entities acting in concert, not affiliated (within the meaning of the
Securities Act of 1933) with the Company as of the date of this Agreement; or

 

Sucampo Pharmaceuticals, Inc.

Executive Indemnification Agreement

 

1 

 



(C)              approval by the stockholders of the Company of any plan or
proposal for the liquidation or dissolution of the Company; or

 

(ii)               A change in the composition of the Board at any time during
any consecutive 24-month period such that the “Continuing Directors” cease for
any reason to constitute at least a seventy percent (70%) majority of the Board.
For purposes of this clause (ii), “Continuing Directors” means those members of
the Board who either:

 

(A)             were members of the Board at the beginning of such consecutive
24-month period; or

 

(B)              were elected by, or on the nomination or recommendation of, at
least a two-thirds majority (consisting of at least five directors) of the
then-existing Board.

 

(c)                “Corporate Status” describes the status of a person who is or
was a director, officer, employee, agent or fiduciary of the Company or of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise which such person is or was serving at the express written
request of the Company.

 

(d)               “Disinterested Director” means a director of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.

 

(e)                “Enterprise” shall mean the Company and any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the express written request
of the Company as a director, officer, employee, agent or fiduciary.

 

(f)                “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in a
Proceeding.

 

(g)               “Good Faith” shall mean Indemnitee having acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, and, with respect to any criminal Proceeding,
having had no reasonable cause to believe Indemnitee’s conduct was unlawful.

 

Sucampo Pharmaceuticals, Inc.

Executive Indemnification Agreement

 

2 

 



(h)               “Independent Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent: (i) the Company
or Indemnitee in any matter material to either such party or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

 

(i)                 “Proceeding” includes any action, suit, arbitration,
alternate dispute resolution mechanism, investigation, administrative hearing or
any other actual, threatened or completed proceeding whether civil, criminal,
administrative or investigative, other than one initiated by Indemnitee. For
purposes of the foregoing sentence, a “Proceeding” shall not be deemed to have
been initiated by Indemnitee where Indemnitee seeks pursuant to Section 9 of
this Agreement to enforce Indemnitee’s rights under this Agreement.

 

2.                  Term of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) 10 years after the date that Indemnitee has
ceased to serve as a director, officer, employee, agent or fiduciary of the
Company or of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise which Indemnitee served at the express written
request of the Company or (b) the final termination of all pending Proceedings
in respect of which Indemnitee is granted rights of indemnification or
advancement of expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Section 9 of this Agreement relating thereto. In addition, no legal
action shall be brought and no cause of action shall be asserted by or in the
right of the Company against Indemnitee, Indemnitee’s estate, spouse, heirs,
executors or personal or legal representatives after the expiration of five (5)
years from the date of accrual of such cause of action, and any claim or cause
of action of the Company shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within such five (5) year
period; PROVIDED, HOWEVER, that if any shorter period of limitations is
otherwise applicable to any such cause of action, such shorter period shall
govern.

 

3.                  Services by Indemnitee, Notice of Proceedings.

 

(a)                Services. Indemnitee agrees to serve as an officer of the
Company. Indemnitee may at any time and for any reason resign from such position
(subject to any other contractual obligation or any obligation imposed by
operation of law).

 

(b)               Notice of Proceeding. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter that may be subject to indemnification or advancement of Expenses
covered hereunder.

 

Sucampo Pharmaceuticals, Inc.

Executive Indemnification Agreement

 

3 

 



4.                  Indemnification.

 

(a)                In General. In connection with any Proceeding, the Company
shall indemnify and advance Expenses to Indemnitee as provided in this Agreement
and to the fullest extent permitted by applicable law in effect on the date
hereof and to such greater extent as applicable law may thereafter from time to
time permit.

 

(b)               Proceedings Other Than Proceedings by or in the Right of the
Company. Indemnitee shall be entitled to the rights of indemnification provided
in this Section 4(b) if, by reason of Indemnitee’s Corporate Status, Indemnitee
is, or is threatened to be made, a party to any Proceeding, other than a
Proceeding by or in the right of the Company. Indemnitee shall be indemnified
against Expenses, judgments, penalties, fines and amounts paid in settlements
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in Good Faith including without limitation, any and all losses,
claims, damages, expenses and liabilities, joint or several (including any
investigation, legal and other expenses incurred in connection with, and any
amount paid in settlement of, any action, suit, proceeding or any claim
asserted) under the Securities Act of 1933, the Securities Exchange Act of 1934,
as amended (the “Exchange Act of 1934”) or other federal or state statutory law
or regulation, at common law or otherwise or which relate directly or indirectly
to the registration, purchase, sale or ownership of any securities of the
Company or to any fiduciary obligation owed with respect thereto or as a direct
or indirect result of any Proceeding or any claim, issue or matter therein made
by any stockholder of the Company against Indemnitee and arising out of or
related to any round of financing of the Company (including but not limited to
Proceedings or any claims, issues or matters therein regarding
non-participation, or non-pro rata participation, in such round by such
stockholder), or made by a third party against Indemnitee based on any
misstatement or omission of a material fact by the Company in violation of any
duty of disclosure imposed on the Company by federal or state securities or
common laws.

 

(c)                Proceedings by or in the Right of the Company. Indemnitee
shall be entitled to the rights of indemnification provided in this Section 4(c)
if, by reason of Indemnitee’s Corporate Status, Indemnitee is or is threatened
to be made a party to any Proceeding brought by or in the right of the Company
to procure a judgment in its favor. Indemnitee shall be indemnified against
Expenses, judgments, penalties and amounts paid in settlement, actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding if Indemnitee acted in Good Faith. Notwithstanding the
foregoing, no such indemnification shall be made in respect of any claim, issue
or matter in such Proceeding as to which Indemnitee shall have been adjudged to
be liable to the Company if applicable law prohibits such indemnification;
provided, however, that, if applicable law so permits, indemnification shall
nevertheless be made by the Company in such event if and only to the extent that
the Court of Chancery of the State of Delaware, or the court in which such
Proceeding shall have been brought or is pending, shall determine.

 

Sucampo Pharmaceuticals, Inc.

Executive Indemnification Agreement

 

4 

 



(d)               Indemnification of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, Indemnitee shall be
indemnified to the maximum extent permitted by law against all Expenses,
judgments, penalties, fines and amounts paid in settlement, actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee to the maximum extent permitted by law, against all Expenses,
judgments, penalties, fines and amounts paid in settlement, actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
each successfully resolved claim, issue or matter. For purposes of this Section
4(d) and without limitation, the termination of any claim, issue or matter in
such a Proceeding by dismissal, with or without prejudice, shall be deemed to be
a successful result as to such claim, issue or matter, so long as there has been
no finding (either adjudicated or pursuant to Section 6) that Indemnitee did not
act in Good Faith.

 

(e)                Indemnification for Expenses of a Witness. Notwithstanding
any other provision of this Agreement, to the extent that Indemnitee is, by
reason of Indemnitee’s Corporate Status, a witness in any Proceeding, Indemnitee
shall be indemnified against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith.

 

(f)                Assumption of Defense and Settlement. Notwithstanding any
other provision of this Agreement, with respect to any such Proceeding as to
which the Indemnitee gives notice to the Company of the commencement thereof:

 

(1)               the Company will be entitled to participate therein at its own
expense;

 

(2)               the Company, jointly with any other indemnifying party
similarly notified, shall be entitled to assume the defense thereof, with
counsel satisfactory to the Indemnitee. If the Company assumes the defense of
the Indemnitee, it shall notify the Indemnitee, and after the Indemnitee
receives such notice, the Company shall not be liable to the Indemnitee under
this Agreement for any Expenses incurred by the Indemnitee after the date such
notice was received. The Indemnitee shall be entitled to employ Indemnitee’s own
counsel at Indemnitee’s own expense. Nevertheless, the Company shall pay for
Indemnitee’s own counsel if (1) the Company agrees to do the same, (2) the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and the Indemnitee regarding the defense of such
action, or (3) the Company shall not in fact have employed counsel to assume the
defense of the Proceeding. The Company shall not be entitled to assume the
defense of any Proceeding brought by or on behalf of the Company or as to which
the Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and the Indemnitee regarding the defense of such
Proceeding; and

 

Sucampo Pharmaceuticals, Inc.

Executive Indemnification Agreement

 

5 

 



(3)               the Company shall not be liable to the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding unless the
Company consents to such settlement. The Company shall not settle any Proceeding
in any manner that would impose any penalty or limitation on the Indemnitee
without the Indemnitee’s written consent. Neither the Company nor the Indemnitee
will unreasonably withhold their consent to any proposed settlement.

 

(g)               Contribution.

 

(1)               Notwithstanding any other provision of this Agreement, if the
indemnification provided for in this Section 4 for any reason is held by a court
of competent jurisdiction to be unavailable to Indemnitee in respect of any
losses, claims, damages, expenses or liabilities referred to therein, then the
Company, in lieu of indemnifying Indemnitee thereunder, shall contribute to the
amount paid or payable by Indemnitee as a result of such losses, claims,
damages, expenses or liabilities

 

(A)             in such proportion as is appropriate to reflect the relative
benefits received by the Company and Indemnitee; or

 

(B)              if the allocation provided by clause (A) above is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (A) above but also the relative fault of
the Company and Indemnitee in connection with the action or inaction which
resulted in such losses, claims, damages, expenses or liabilities, as well as
any other relevant equitable considerations.

 

(2)               In connection with the registration of the Company’s
securities, the relative benefits received by the Company and Indemnitee shall
be deemed to be in the same respective proportions that the net proceeds from
the offering (before deducting expenses) received by the Company and Indemnitee,
in each case as set forth in the table on the cover page of the applicable
prospectus, bear to the aggregate public offering price of the securities so
offered. The relative fault of the Company and Indemnitee shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or Indemnitee and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Company and Indemnitee agree that it
would not be just and equitable if contribution pursuant to this Section 4(g)
were determined by pro rata or per capita allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the immediately preceding paragraph.

 

Sucampo Pharmaceuticals, Inc.

Executive Indemnification Agreement

 

6 

 



(3)               In connection with the registration of the Company’s
securities, in no event shall Indemnitee be required to contribute any amount
under this Section 4(g) in excess of the lesser of:

 

(A)             that proportion of the total of such losses, claims, damages or
liabilities indemnified against equal to the proportion of the total securities
sold under such registration statement which is being sold by Indemnitee; or

 

(B)              the proceeds received by Indemnitee from its sale of securities
under such registration statement.

 

(4)               Persons found guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act of 1933) shall only be
entitled to contribution from any person who was found guilty of such fraudulent
misrepresentation.

 

5.                  Exceptions

 

Any other provision herein to the contrary notwithstanding, the Company shall
not be obligated pursuant to the terms of this Agreement:

 

(a)                Claims Under Section 16(b). To indemnify Indemnitee for
expenses and the payment of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 16(b) of the Exchange Act of
1934 or any similar successor statute; or

 

(b)               Unlawful Indemnification. To indemnify Indemnitee if a final
decision by a court having jurisdiction in the matter shall determine that such
indemnification is not lawful.

 

6.                  Advancement of Expenses. Notwithstanding any provision to
the contrary in Section 7, the Company shall advance all reasonable Expenses
which, by reason of Indemnitee’s Corporate Status, were incurred by or on behalf
of Indemnitee in connection with any Proceeding, within 20 days after the
receipt by the Company of a statement or statements from Indemnitee requesting
such advance or advances, whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred by Indemnitee and shall be preceded or accompanied by an undertaking by
or on behalf of Indemnitee to repay any Expenses if it shall ultimately be
determined that Indemnitee is not entitled to be indemnified against such
Expenses. Any advance and undertakings to repay pursuant to this Section 6 shall
be unsecured and interest free.

 

7.                  Procedures for Determination of Entitlement to
Indemnification.

 

(a)                Initial Request. To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification. The Secretary of the
Company shall promptly advise the Board in writing that Indemnitee has requested
indemnification.

 

Sucampo Pharmaceuticals, Inc.

Executive Indemnification Agreement

 

7 

 



(b)               Method of Determination. A determination (if required by
applicable law) with respect to Indemnitee’s entitlement to indemnification
shall be made as follows:

 

(1)               if a Change in Control has occurred, unless Indemnitee shall
request in writing that such determination be made in accordance with clause (2)
of this Section 7(b), the determination shall be made by Independent Counsel in
a written opinion to the Board, a copy of which shall be delivered to
Indemnitee;

 

(2)               if a Change of Control has not occurred, the determination
shall be made by the Board by a majority vote of Disinterested Directors, even
though less than a quorum. In the event that there are no Disinterested
Directors or if such Disinterested Directors so direct, the determination shall
be made by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee.

 

(c)                Selection, Payment, Discharge, of Independent Counsel. In the
event the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 7(b) of this Agreement, the Independent
Counsel shall be selected, paid and discharged in the following manner:

 

(1)               If a Change of Control has not occurred, the Independent
Counsel shall be selected by the Board, and the Company shall give written
notice to Indemnitee advising Indemnitee of the identity of the Independent
Counsel so selected.

 

(2)               If a Change of Control has occurred, the Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Board, in which event clause (1) of this Section 7(c)
shall apply), and Indemnitee shall give written notice to the Company advising
it of the identity of the Independent Counsel so selected.

 

(3)               Following the initial selection described in clauses (1) and
(2) of this Section 7(c), Indemnitee or the Company, as the case may be, may,
within seven days after such written notice of selection has been given, deliver
to the other party a written objection to such selection. Such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in this Agreement, and
the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is made, the Independent
Counsel so selected may not serve as Independent Counsel unless and until a
court has determined that such objection is without merit.

 

Sucampo Pharmaceuticals, Inc.

Executive Indemnification Agreement

 

8 

 



(4)               Either the Company or Indemnitee may petition any court of
competent jurisdiction if the parties have been unable to agree on the selection
of Independent Counsel within 20 days after submission by Indemnitee of a
written request for indemnification pursuant to Section 7(a) of this Agreement.
Such petition may request a determination whether an objection to the party’s
selection is without merit and/or seek the appointment as Independent Counsel of
a person selected by the Court or by such other person as the Court shall
designate. A person so appointed shall act as Independent Counsel under Section
7(b) of this Agreement.

 

(5)               The Company shall pay any and all reasonable fees and expenses
of Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to this Agreement, and the Company shall pay all reasonable fees
and expenses incident to the procedures of this Section 7(c), regardless of the
manner in which such Independent Counsel was selected or appointed.

 

(6)               Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 9(c) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

 

(d)               Cooperation. Indemnitee shall cooperate with the person,
persons or entity making the determination with respect to Indemnitee’s
entitlement to indemnification under this Agreement, including providing to such
person, persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

(e)                Payment. If it is determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within 10 days after such
determination.

 

8.                  Presumptions and Effect of Certain Proceedings.

 

(a)                Burden of Proof. In making a determination with respect to
entitlement to Indemnification hereunder, the person or persons or entity making
such determination shall presume that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 7(a), and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption.

 

Sucampo Pharmaceuticals, Inc.

Executive Indemnification Agreement

 

9 

 



(b)               Effect of Other Proceedings. The termination of any Proceeding
or of any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not act in Good Faith.

 

(c)                Reliance as Safe Harbor. For purposes of any determination of
Good Faith, Indemnitee shall be deemed to have acted in Good Faith if
Indemnitee’s action is based on the records or books of account of the
Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Enterprise. The provisions of this Section 8(c) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.

 

(d)               Actions of Others. The knowledge and/or actions, or failure to
act, of any director, officer, agent or employee of the Enterprise shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.

 

9.                  Remedies of Indemnitee.

 

(a)                Application. This Section 9 shall apply in the event of a
Dispute. For purposes of this article, “Dispute” shall mean any of the following
events:

 

(1)               a determination is made pursuant to Section 7 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement;

 

(2)               advancement of Expenses is not timely made pursuant to Section
6 of this Agreement;

 

(3)               if the determination of entitlement to be made pursuant to
Section 7(b) of this Agreement is to be made by the Board and the Board has not
made such determination within 60 days after receipt by the Company of the
request for indemnification;

 

(4)               if the determination of entitlement to be made pursuant to
Section 7(b) of this Agreement is to be made by Independent Counsel and
Independent Counsel has not made such determination within 90 days after receipt
by the Company of the request for indemnification;

 

(5)               payment of indemnification is not made pursuant to Section
4(e) of this Agreement within 10 days after receipt by the Company of a written
request therefor; or

 

Sucampo Pharmaceuticals, Inc.

Executive Indemnification Agreement

 

10 

 



(6)               payment of indemnification is not made within 10 days after a
determination has been made that Indemnitee is entitled to indemnification or
such determination is deemed to have been made pursuant to Section 7 of this
Agreement.

 

(b)               Adjudication. In the event of a Dispute, Indemnitee shall be
entitled to an adjudication in an appropriate court in the State of Delaware, or
in any other court of competent jurisdiction, of Indemnitee’s entitlement to
such indemnification or advancement of Expenses. Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the rules of the American Arbitration Association.
Indemnitee shall commence such proceeding seeking an adjudication or an award in
arbitration within 180 days following the date on which Indemnitee first has the
right to commence such proceeding pursuant to this Section 9(b). The Company
shall not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.

 

(c)                De Novo Review. In the event that a determination shall have
been made pursuant to Section 7 of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 9 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits, and Indemnitee shall not be prejudiced by
reason of that adverse determination. In any such proceeding or arbitration, the
Company shall have the burden of proving that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.

 

(d)               Company Bound. If a determination shall have been made or
deemed to have been made pursuant to Section 7 of this Agreement that Indemnitee
is entitled to indemnification, the Company shall be bound by such determination
in any judicial proceeding or arbitration absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading in connection with the
request for indemnification or (ii) a prohibition of such indemnification under
applicable law.

 

(e)                Procedures Valid. The Company shall be precluded from
asserting in any judicial proceeding or arbitration commenced pursuant to this
Section 9 that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court or before any such
arbitrator that the Company is bound by all of the provisions of this Agreement.

 

(f)                Expenses of Adjudication. In the event that Indemnitee,
pursuant to this Section 9, seeks a judicial adjudication of or an award in
arbitration to enforce Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, Indemnitee shall be entitled to recover from the
Company, and shall be indemnified by the Company against, any and all expenses
(of the types described in the definition of Expenses in this Agreement)
actually and reasonably incurred by Indemnitee in such adjudication or
arbitration, but only if Indemnitee prevails therein. If it shall be determined
in such adjudication or arbitration that Indemnitee is entitled to receive part
but not all of the indemnification or advancement of expenses sought, the
expenses incurred by Indemnitee in connection with such adjudication or
arbitration shall be appropriately prorated.

 

Sucampo Pharmaceuticals, Inc.

Executive Indemnification Agreement

 

11 

 



10.              Non-exclusivity, Insurance, Subrogation.

 

(a)                Non-Exclusivity. The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the Certificate of Incorporation, the Bylaws, any
agreement, a vote of stockholders or a resolution of directors, or otherwise. No
amendment, alteration, rescission or replacement of this Agreement or any
provision hereof shall be effective as to Indemnitee with respect to any action
taken or omitted by such Indemnitee in Indemnitee’s Corporate Status prior to
such amendment, alteration, rescission or replacement.

 

(b)               Insurance. The Company may maintain an insurance policy or
policies against liability arising out of this Agreement or otherwise.

 

(c)                Subrogation. In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

(d)               No Duplicative Payment. The Company shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
if and to the extent that Indemnitee has otherwise actually received such
payment under any insurance policy, contract, agreement or otherwise.

 

11.              Miscellaneous Provisions.

 

(a)                Entire Agreement. This Agreement contains the entire
understanding between the parties hereto with respect to the subject matter
hereof and supersedes any prior understandings, agreements or representations,
written or oral, relating to the subject matter hereof.

 

(b)               Counterparts. This Agreement may be executed in separate
counterparts, each of which will be an original and all of which taken together
shall constitute one and the same agreement, and any party hereto may execute
this Agreement by signing any such counterpart.

 

(c)                Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable under any applicable law or rule, the
validity, legality and enforceability of the other provision of this Agreement
will not be affected or impaired thereby.

 

Sucampo Pharmaceuticals, Inc.

Executive Indemnification Agreement

 

12 

 



(d)               Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
personal representatives and successors and assigns.

 

(e)                Modification, Amendment, Waiver or Termination. No provision
of this Agreement may be modified, amended, waived or terminated except by an
instrument in writing signed by the parties to this Agreement. No course of
dealing between the parties will modify, amend, waive or terminate any provision
of this Agreement or any rights or obligations of any party under or by reason
of this Agreement.

 

(f)                Notices. All notices, consents, requests, instructions,
approvals or other communications provided for herein shall be in writing and
delivered by personal delivery, overnight courier, mail, electronic facsimile or
e-mail addressed to the receiving party at the address set forth herein. All
such communications shall be effective when received.

 

If to the Company:

Sucampo Pharmaceuticals, Inc.
ATTN: General Counsel & Corporate Secretary

805 King Farm Blvd
Suite 550
Rockville, MD 20850

 

If to the Indemnitee:

[________________]

[________________]

[________________]

 

Any party may change the address set forth above by notice to each other party
given as provided herein.

 

(g)               Headings. The headings and any table of contents contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.

 

(h)               Governing Law. ALL MATTERS RELATING TO THE INTERPRETATION,
CONSTRUCTION, VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE
OF LAW PROVISIONS THEREOF.

 

(i)                 Third-Party Benefit. Nothing in this Agreement, express or
implied, is intended to confer upon any other person any rights, remedies,
obligations or liabilities of any nature whatsoever.

 

(j)                 Jurisdiction and Venue. THIS AGREEMENT MAY BE ENFORCED IN
ANY FEDERAL COURT OR STATE COURT SITTING IN DELAWARE, AND EACH PARTY CONSENTS TO
THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE
IN SUCH FORUM IS NOT CONVENIENT. IF ANY PARTY COMMENCES ANY ACTION UNDER ANY
TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP
CREATED BY THIS AGREEMENT IN ANOTHER JURISDICTION OR VENUE, ANY OTHER PARTY TO
THIS AGREEMENT SHALL HAVE THE OPTION OF TRANSFERRING THE CASE TO THE
ABOVE-DESCRIBED VENUE OR JURISDICTION OR, IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.

 

Sucampo Pharmaceuticals, Inc.

Executive Indemnification Agreement

 

13 

 



(k)               Remedies. The parties agree that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that any
party may, in its discretion, apply to any court of law or equity of competent
jurisdiction for specific performance and injunctive relief in order to enforce
or prevent any violations this Agreement, and any party against whom such
proceeding is brought hereby waives the claim or defense that such party has an
adequate remedy at law and agrees not to raise the defense that the other party
has an adequate remedy at law.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 

 

 

 

 



Sucampo Pharmaceuticals, Inc.

Executive Indemnification Agreement

 

14 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph.

 

 

  SUCAMPO PHARMACEUTICALS, INC.           By:           Name: Peter Greenleaf  
Its: Chairman & CEO               INDEMNITEE                    
[________________]



 



 

 



Sucampo Pharmaceuticals, Inc.

Executive Indemnification Agreement

 

15

--------------------------------------------------------------------------------



